                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


WAHUNSENACAWAH                                  2:19-CV-12025-TGB
RAOHTANEM,

                  Plaintiff,
                                              ORDER GRANTING
                                         APPLICATION TO PROCEED
      vs.                                 IN FORMA PAUPERIS AND
                                           DISMISSING COMPLAINT
DEBORAH SIEG,                            WITHOUT PREJUDICE FOR
                                         LACK OF SUBJECT MATTER
                                               JURISDICTION

                  Defendant.




     Before the Court is Plaintiff Wahunsenacawah Raohtanem’s

Application to Proceed In Forma Pauperis. ECF No. 2. Because Plaintiff

indicates that he has no source of income, has no savings, and owns no

property, the Court will GRANT Plaintiff’s Application to Proceed In
Forma Pauperis.

     When a person seeks to proceed in court without prepayment of fees

(in forma pauperis), the Court must determine whether the action is
“frivolous” or “fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(i)-(ii). If so, the Court must dismiss the Complaint.
Id. An action is frivolous if “it lacks an arguable basis either in law or in

fact.” Nietzke v. Williams, 490 U.S. 319, 325 (1990).

     Plaintiff’s Complaint alleges that Deborah Seig violated the “1796

Treaty of Tripoli: Article II,” the “United Nations Declaration of the

Rights of Indigenous Peoples,” and the “1791 Constitution for the United

States: Amendment X” by failing to hire him and terminating him

because he identified himself as “White” and “Moroccan” as his race and

national origin (presumptively on an application for employment). ECF

No. 1. Additionally, Plaintiff states he is seeking $2,500,000 for

“permanent disability” this has caused him, and that this is “in
accordance with” a June 10, 2014 civil order issued by Pope Francis. Id.

He also seeks to be removed from a “block list” for obtaining an “airport

badge.” Id.
     The Tenth Amendment provides: “The powers not delegated to the

United States by the Constitution, nor prohibited by it to the states, are

reserved to the states respectively, or to the people.” See U.S. Const.

amend. X. Plaintiff does not explain how Deborah Seig violated this

Amendment. Plaintiff also lists the 1796 Treaty of Tripoli as creating a

second cause of action and the United Nations Declaration of the Rights
of Indigenous Peoples as creating a third cause of action. But again,

Plaintiff does not explain how this treaty, or this declaration, applies

here. It follows, the Court is unable to conclude that it has jurisdiction
over the subject matter of this case and will therefore DISMISS
Plaintiff’s Complaint WITHOUT PREJUDICE. See Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999) (“[A] district court may, at any time, sua

sponte dismiss a complaint for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) of the Federal Rule of Civil Procedure when the

allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to

discussion.”).

IT IS SO ORDERED.




     DATED: December 30, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
